DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-18 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim contains parentheses which is confusing as it does not clearly indicate the totality of the species that are encompassed. Please amend the claims to correct the improper parentheses.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to the totality of the species of low dose radiation that may be utilized for the invention as the recitation of “as well as” is confusing and unclear. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the recommended dose of high radiation is completed" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenbecler (US2009/0114846A1) in view of Liu et al. (Dose Response 2007, 5, 39-47).
Blankenbecler (US2009/0114846A1) discloses the application of low dose radiation to healthy tissue to initiate natural cell repair mechanisms to mitigate some of the deleterious effects of cancer radiation treatment or chemotherapy to reduce post-treatment damage to healthy cells (abstract; p2, [0023]; p5, [0043]; p7, [0062]; p8, [0068]). 
The subject can be exposed to low dose radiation which is sufficient to activate cell protective mechanism for a prophylactic treatment of workers exposed to moderately high levels of radiation (p3, [0027]; p7, [0062]). 
The administration to low dose radiation to a whole subject encompasses administering a low dose radiation to neoplastic/tumor tissue, non-neoplastic cells and non-neoplastic cells sensitive to chemo-drug of the instant claims 1,9 and 14 as some low dose radiation may be delivered to neoplastic tissue of a whole subject having cancer.
Also, neoplastic cells may receive very little low dose radiation (p4, [0035]) which encompasses neoplastic/tumor tissue receiving some low dose radiation of the instant claims.
The natural cell repair mechanisms of the disclosure encompass the one or more genetic pathway responsible for cell repair proteins of the instant claims 2,10 and 16 and the use for protection against radiation hazards of the instant claims 4 and protection of the cells from the chemo drugs of the instant claim 18. 
By inducing the protective response in the surrounding healthy cells (e.g. non-neoplastic), the invention improves the survival of these healthy cells upon receiving the harmful level of radiation or other cell-damaging energy or of one or more chemotherapeutic substances (p3, [0023]). The non-neoplastic cells are in contact with or in the physical vicinity of the neoplastic cells (p3, [0025]; p4, [0042]; p5, [0045],[0048]; claim 2) which encompasses the non-neoplastic cells are in contact with or in close proximity of the neoplastic cells of the instant claim 6.
The method of protecting at least one non-neoplastic cell of a subject currently or previously suffering from a neoplastic disease from the harmful effects of radiation or chemotherapeutic agents used to treat the disease comprises : 1) exposing the subject (e.g. human or animal), and in particular at least one non-neoplastic cell that is sensitive to damage by radiation or at least one chemotherapeutic agent, to a pre-determined low dose of radiation 2) waiting a pre-defined period of time that is between about one hour and about 24 hours; and 3) exposing both the sensitive nonneoplastic cell or cells and the target neoplastic cell or cells to a cell-damaging dose of radiation or a cell-damaging dose of one or more chemotherapeutic agents (p3, [0024-0025]; p4, [0035]; p5, [0041-0043],[0046],[0048]; p6, [0050],[0054]; p7, [0058]) which encompasses the step (a) of the instant claims 1,9 and 14.
The low dose radiation comprises about 0.01 Gy to about 1 Gy of ionizing radiation, such as about 0.05 to about 0.25 (p5, [0044]; claim 5) which encompasses the low dose radiation of the instant claims 5,11 and 15.  
The chemotherapeutic agent of the disclosure encompasses the chemotherapy of the instant claim 7.
The time between the low dose and high dose of radiation may comprise between about 1 and
about 24 hours apart, more than 24 hours, such as 28,30,36,42,48 hours or more (p, [0057]) which encompasses the waiting period of 48 to 72 hours of the instant claims 1,9 and 14.
The method involves killing the neoplastic cells as compared to the healthy cells (p8, [0068]) which encompasses the method of killing of the instant claims 1 and 9. The method involves a curative method which results in partial curing by reduction of the growth of one or more neoplastic cells (p4, [0040-0041]) which encompasses the inhibition of the proliferation of neoplastic cells of the instant claim 12.  
The method involves determining the effect of the cell-damaging radiation or chemotherapeutic agent on the healthy, non-neoplastic cell by determining the ultimate effect of the cell damaging radiation or chemotherapeutic agent on the healthy cell (p3, [0026]) which encompasses the determining the reaction of one or more pharmaceuticals or chemical agents on the one or more non-neoplastic cell of the instant claim 3.
The radiation includes neutron, gamma, X-ray, etc. (p4, [0038]; p9, [0074]; p10, [0086]) which encompasses the low dose neutron beam, x-ray/gamma beam of the instant claim 8.
Blankenbecler does not explicitly disclose the administration of low dose radiation to neoplastic cells.
Liu et al. (Dose Response 2007, 5, 39-47) discloses that low dose radiation (LDR) could stimulate the immune system in both animal and human populations. LDR is used for cancer prevention and treatment. The stimulation of immunity by LDR concerns most anticancer parameters, including antibody formation, natural killer activity, secretion of interferon and other cytokines as well as other cellular changes. LDR retards tumor growth, decreases cancer metastasis an inhibits carcinogenesis induced by high dose radiation (abstract; 1. Introduction; IV. Concluding Remarks). 
Clinical application of LDR in the treatment of cancer has shown enlightening results. LDR included in a chemotherapy regimen of patients with non-Hodgkin’s lymphoma 3 times a week (0.1 Gy) or 2 times a week (0.15 Gy) for 5 consecutive weeks showed enhanced anti-cancer immunity in the patients (p44, second paragraph). 
The immune function stimulated by low dose radiation in mice is shown in table 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to administer the low dose radiation of Blankenbecler to neoplastic cells for the advantage of providing enhanced anti-cancer immunity, retarding of tumor growth, etc. 

Blankenbecler does not disclose that the low dose radiation elicits antibodies against neoplastic tissue and elicits a repair mechanism in the non-neoplastic cells or induces an immune response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention that the lose dose radiation of Blankenbecler elicits antibodies against neoplastic tissue and elicits a repair mechanism in the non-neoplastic cells or induces an immune response as Liu et al. teaches that low dose radiation (LDR) stimulates the immune system wherein the stimulation of immunity by LDR concerns most anticancer parameters, including antibody formation, natural killer activity, secretion of interferon and other cytokines as well as other cellular changes. 
The low dose ionizing radiation of the disclosure encompasses the low dose ionizing radiation of the instant claims, is directed at non-neoplastic tissue for the protection against damage caused by high dose irradiation or chemotherapeutic agents and is capable of the same functions, such as elicits antibodies against neoplastic tissue and elicits a repair mechanism in the non-neoplastic cells and causes anchors to form in the blood vessels within said neoplastic tissues that aids in latching of antibodies to anchors, allowing the antibodies to enter nearby neoplastic cells and kill them. 
Therefore, it would have been predictable to one of ordinary skill in the art that the antibodies generated by LDR of Blankenbecler are capable of eliciting a repair mechanism in the non-neoplastic cells and causes anchors to form in the blood vessels within said neoplastic tissues that aids in latching of antibodies to anchors, allowing the antibodies to enter nearby neoplastic cells and kill them as the LDR of Blankenbecler have an analogous dose to the LDR of Liu et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-7 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,10,13-17,20-23,25-27,29,34 and 35 of U.S. Patent No. 7,963,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of killing cancerous cells of the instant claims and the method of U.S. Patent No. 7,963,902 comprise analogous steps 1) exposing the subject, and at least one neoplastic tissue, non-neoplastic cell to a pre-determined low dose of radiation; 2) waiting a pre-defined period of time that is between about 48-72 hours; and 3) exposing the non-neoplastic cell or cells and the target neoplastic cell or cells to a cell-damaging dose of radiation or a cell-damaging dose of one or more chemotherapeutic agents.
The method of killing cancerous cells using low dose ionizing radiation of the instant claims and the method of U.S. Patent No. 7,963,902 are drawn to killing cancer cells while protecting non-neoplastic tissue against damage caused by high dose irradiation or chemotherapeutic agents.
The low dose radiation is capable of eliciting antibodies against neoplastic tissue, eliciting a repair mechanism in the non-neoplastic cells and causing anchors to form in the blood vessels within said neoplastic tissues that aids in latching of antibodies to anchors, allowing the antibodies to enter nearby neoplastic cells and kill them.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6-10,12-14 and 16-18 of copending Application No. 16/474,863 in view of Blankenbecler (US2009/0114846A1). The method of killing cancerous cells of the instant claims and the method of copending Application No. 16/474,863 comprise analogous steps 1) exposing the subject, and in particular at least one neoplastic tissue and non-neoplastic cell to a pre-determined low dose of radiation; 2) waiting a pre-defined period of time of 48-72 hours; and 3) exposing both the sensitive nonneoplastic cell or cells and the target neoplastic cell or cells to a cell-damaging dose of radiation.
The method of killing cancerous cells using low dose ionizing radiation of the instant claims and the method of copending Application No. 16/474,863 are drawn to killing cancer cells while protecting non-neoplastic tissue against damage caused by high dose irradiation.
The low dose radiation is capable of eliciting antibodies against neoplastic tissue, eliciting a repair mechanism in the non-neoplastic cells and causing anchors to form in the blood vessels within said neoplastic tissues that aids in latching of antibodies to anchors, allowing the antibodies to enter nearby neoplastic cells and kill them.
Copending Application No. 16/474,863 does not disclose the subsequent dose of chemotherapeutic agent after the low dose radiation and pre-defined waiting period.
Blankenbecler (US2009/0114846A1) discloses exposing both the sensitive nonneoplastic cell or cells and the target neoplastic cell or cells to a cell-damaging dose of radiation or a cell-damaging dose of one or more chemotherapeutic agents as well as that stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize either a cell-damaging dose of radiation or a cell-damaging dose of one or more chemotherapeutic agents to sensitive nonneoplastic cell or cells and the target neoplastic cell for the method of killing cancerous cells as both therapies are taught to be used for the same use. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618